DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (U.S. Pub. 2016/0089882)
Regarding claim 1, a liquid ejecting apparatus, comprising a first nozzle line (Na) including a plurality of nozzles ejecting liquid arranged in a first direction
A second nozzle line (Nb) including a plurality of nozzles ejecting liquid arranged in the first direction (Figures 2-3; Paragraphs 0044-0046)
A moving mechanism configured to move at least the first and second nozzle lines or a recording medium in a second direction (Y direction) diagonally intersecting with the first direction (W1 direction; Paragraph 0046) (Figures 1-3; Paragraphs 0037-0039)

The first nozzle line includes a first nozzle (nozzle 4 [Black]), the second nozzle line includes a second nozzle (nozzle 13 [Magenta]) positioned the same as the first nozzle in the second direction
The first nozzle line includes a third nozzle (nozzle 12 [Cyan]) positioned different from the first nozzle in the first direction (Figures 3-4)
The controller controls ejection of liquid such that the first and second nozzles eject the liquid at the same timing and the first and third nozzles eject liquid at different timings.  
As the recording medium moves in the Y direction the nozzles (nozzles 1-24) will eject a colored ink based on timing of the controller.  For example the first nozzle (nozzle 4) and the second nozzle (nozzle 13), which are positioned the same in the second direction (Y), will eject at the same timing when a shot timing (#1, #2…) is needed for black and magenta coloring (examples of timing of shots are given for black ink [Figure 6; Paragraphs 0073-0075, 0103]).  Further, the timing will be different for first (nozzle 4) and the third (nozzle 13) as the recording medium is transported in the Y direction (Figures 1-6; Paragraphs 0073-0075, 0103)
Regarding claim 2, a first latch circuit configured to control a first energy generation element corresponding to the first nozzle and a second energy 
Regarding claim 4, the second nozzle line (Nb) includes a fourth nozzle (nozzle 21) positioned different from the second nozzle (nozzle 13) in the first direction and the same as the third nozzle (nozzle 12) in the second direction, and the controller controls ejection of liquid such that the third nozzle and the fourth nozzle eject liquid at the same timing (Figures 1-6; Paragraphs 0073-0075, 0103)
Regarding claim 5, the plurality of nozzles included in the first nozzle line communicate with a first common liquid chamber storing liquid, and the plurality of nozzles included in the second nozzle line communicate with a second common liquid chamber storing liquid which is different from the first chamber (Figure 5; Paragraphs 0058, 0062-0070)
Regarding claim 6, the liquid is ink of red, blue, or green (Paragraph 0037)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S. Pub. 2016/0089882) in view of Kobayashi (U.S. Pub. 2003/0122885)
Regarding claim 3, Kobayashi discloses it is known in the art to use latch circuits for each print head or for different sections of the print head (corresponding to different nozzles) (Paragraphs 0044-0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kobayashi into the device of Ishida, for the purpose of independently driving different sections of the print head
Regarding claim 8, a liquid ejecting head comprising a first nozzle line (Na) including a plurality of nozzles ejecting liquid arranged in a first direction
A second nozzle line (Nb) including a plurality of nozzles ejecting liquid arranged in the first direction (Figures 2-3; Paragraphs 0044-0046)
	A first energy generation element corresponding to a first nozzle included in the first nozzle line; a second energy generation element corresponding to a second nozzle which is included in the second nozzle line (Figure 5; Paragraphs 0058, 0062-0070)
	The second nozzle (nozzle 13) is positioned the same as the first nozzle (nozzle 4) in a second direction diagonally intersecting with the first direction (Figures 3-4)

As the recording medium moves in the Y direction the nozzles (nozzles 1-24) will eject a colored ink based on timing of the controller.  For example the first nozzle (nozzle 4) and the second nozzle (nozzle 13), which are positioned the same in the second direction (Y), will eject at the same timing when a shot timing (#1, #2…) is needed for black and magenta coloring (examples of timing of shots are given for black ink [Figure 6; Paragraphs 0073-0075, 0103]).  Further, the timing will be different for first (nozzle 4) and the third (nozzle 13) as the recording medium is transported in the Y direction (Figures 1-6; Paragraphs 0073-0075, 0103)
Kobayashi discloses it is known in the art to use latch circuits for each print head or for different sections of the print head (corresponding to different nozzles) (Paragraphs 0044-0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kobayashi into the device of Ishida, for the purpose of independently driving different sections of the print head
Regarding claim 9, a controller configured to control ejection of liquid from the liquid ejecting head (Paragraphs 0037-0038, 0082)
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S. Pub. 2016/0089882) in view of Otani et al (U.S. Pat. 6,106,094)
Regarding claim 7, Otani discloses dividing the recoding medium into a plurality of regions by frame member and controlling the ejection of liquid such that the liquid is ejected to regions in which the frame member is not formed (printing regions vs non-print regions) (Column  19, Line 63 – Column 20, Line 15)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Otani into the device of Ishida, for the purpose of printing on the recording medium based on the image data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 28, 2021